DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/13/2022 is acknowledged.  Claims 1-9, 12 have been amended. 
Claims 7-9 reciting “a through fin isolation structure” drawn to non-elected embodiment of Fig. 1 so these claims remain withdrawn from consideration with claims 10-11.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafez et al. (WO 2018/063365 A1).
Regarding claim 1, Hafez teaches an integrated circuit structure (800 in Figs. 8A-B of Hafez), comprising: 
a first semiconductor fin (middle fin 804-805 in Fig. 8A) along a first direction (direction along the length of the fin in Fig. 8B); 
a second semiconductor fin (rightmost fin 804-805) along the first direction; 
a trench isolation material (806 region between the first and second fins) between the first semiconductor fin and the second semiconductor fin, the trench isolation material having an uppermost surface (uppermost horizontal surface of 806) below a top (top surface of 804) of the first and second semiconductor fins (as shown in Fig. 8A); 
a first gate endcap isolation structure (SAGE wall 820 between first and second fins) between the first semiconductor fin and the second semiconductor fin and along the first direction (as shown in Fig. 8B), the first gate endcap isolation structure on the uppermost surface of the trench isolation material (as shown in Fig. 8A); and 
a second gate endcap isolation structure (SAGE 821A) spaced apart from a side (right side of second fin 804-805) of the second semiconductor fin opposite the first gate endcap isolation structure and along the first direction, the second gate endcap isolation structure on the uppermost surface of the trench isolation material (as shown in Fig. 8A), and the second gate endcap isolation structure having a width greater than a width of the first gate endcap isolation structure (as stated in [0057] of Hafez).  
Regarding claim 2, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and further comprising: 
a first gate structure (gate structure 808 over the first fin 804-805) along a second direction (left-right direction in Fig. 8B of Hafez) orthogonal to the first direction, the first gate structure over the first semiconductor fin and in contact with a first side (left side) of the first gate endcap isolation structure; and 
a second gate structure (gate structure 808 over the second fin 804-805) along the second direction, the second gate structure over the second semiconductor fin and in contact with a second side (right side) of the first gate endcap isolation structure.  
Regarding claim 3, Hafez teaches all the limitations of the integrated circuit structure of claim 2, and also teaches wherein the first gate endcap isolation structure extends beyond the first and second gate structures along the first direction (as shown in Fig. 8B of Hafez).  
Regarding claim 5, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the first gate endcap isolation structure has top surface above the top of the first and second semiconductor fins (as shown in Fig. 8A of Hafez).  
Regarding claim 6, Hafez teaches all the limitations of the integrated circuit structure of claim 1, and also teaches wherein the first gate endcap isolation structure comprises a lower dielectric portion (main body of SAGE wall 820 in Fig. 8A of Hafez) and a dielectric cap (899) on the lower dielectric portion.  

Regarding claim 12, Hafez teaches a computing device (1000 in Fig. 10 of Hafez), comprising: 
a board (1002) ; and 
a component (processor 1004 or communication chip 1006 as described in [0094]-[0095] of Hafez) coupled to the board, the component including an integrated circuit structure, comprising: 
a first semiconductor fin (middle fin 804-805 in Fig. 8A) along a first direction; 
a second semiconductor fin (rightmost fin 804-805)along the first direction; 
a trench isolation material (806 region between the first and second fins) between the first semiconductor fin and the second semiconductor fin, the trench isolation material having an uppermost surface (uppermost horizontal surface of 806) below a top (top surface of 804) of the first and second semiconductor fins; 
a first gate endcap isolation structure (SAGE wall 820 between first and second fins) between the first semiconductor fin and the second semiconductor fin and along the first direction (as shown in Fig. 8B), the first gate endcap isolation structure on the uppermost surface of the trench isolation material (as shown in Fig. 8A); and 
a second gate endcap isolation structure (SAGE 821A) spaced apart from a side (right side of second fin 804-805) of the second semiconductor fin opposite the first gate endcap isolation structure and along the first direction, the second gate endcap isolation structure on the uppermost surface of the trench isolation material (as shown in Fig. 8A), and the second gate endcap isolation structure having a width as stated in [0057] of Hafez).  
Regarding claim 13, Hafez teaches all the limitations of the computing device of claim 12, and further comprising: a memory (any of the memory listed in [0092] of Hafez) coupled to the board.  
Regarding claim 14, Hafez teaches all the limitations of the computing device of claim 12, and further comprising: a communication chip (1006 in Fig. 10 of Hafez) coupled to the board.  
Regarding claim 15, Hafez teaches all the limitations of the computing device of claim 12, and further comprising: a camera (as described in [0092] of Hafez) coupled to the board.  
Regarding claim 16, Hafez teaches all the limitations of the computing device of claim 12, and further comprising: a battery (as described in [0092] of Hafez) coupled to the board.  
Regarding claim 17, Hafez teaches all the limitations of the computing device of claim 12, and further comprising: an antenna (as described in [0092] of Hafez) coupled to the board.  
Regarding claim 18, Hafez teaches all the limitations of the computing device of claim 12, and also teaches wherein the component is a packaged integrated circuit die (as described in [0094]-[0095] of Hafez).  
Regarding claim 19, Hafez teaches all the limitations of the computing device of claim 12, and also teaches wherein the component is selected from the group as described in [0094]-[0095] of Hafez), and a digital signal processor.  
Regarding claim 20, Hafez teaches all the limitations of the computing device of claim 12, and also teaches wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set- top box (as described in [0097] of Hafez).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hafez as applied to claim 3 above, and further in view of Park (US 2016/0133632 A1).
Regarding claim 4, Hafez teaches all the limitations of the integrated circuit structure of claim 3, and further comprising: a first sidewall spacer (spacer of the first gate electrode as described in [0071] of Hafez) along sides of the first gate structure; and a second sidewall spacer (spacer of the second gate electrode as described in [0071] of Hafez) along sides of the second gate structure.
But Hafez does not teach that wherein the first gate endcap isolation structure is not within the first sidewall spacer or the second sidewall spacer.  
300 in Figs. 3A-3D of Park). The IC structure comprises: a first semiconductor fin (fin AC1 in Fig. 3A) along a first direction (x direction); a second semiconductor fin (fin AC2) along the first direction; a trench isolation material (isolation layer 112) between the first semiconductor fin and the second semiconductor fin; and a gate endcap isolation structure (IGR3 in Fig. 3A) between the first semiconductor fin and the second semiconductor fin and along the first direction (x-direction); and wherein the gate endcap isolation structure is not within the first sidewall spacer or the second sidewall spacer (as shown in Fig. 3A of Park).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first gate endcap isolation structure to extend beyond the first sidewall spacer or the second sidewall spacer in order to ensure the first gate structure is completely isolated from the second gate structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822